Citation Nr: 0116476	
Decision Date: 06/18/01    Archive Date: 06/26/01

DOCKET NO.  99-04 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for residuals of a 
trimalleolar fracture of the right ankle, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1966 to 
September 1968.

This matter comes to the Board of Veterans Appeals (Board) 
from a December 1998 rating decision of the Regional Office 
(RO) that denied the veteran's claim for an increased rating 
for his right ankle disability.  

The record shows that the veteran was scheduled to testify at 
a hearing at the Board in June 2001, but failed to report for 
it.


FINDINGS OF FACT

1. The veteran's right ankle disability is manifested by 
atrophy of the calf.  

2. There is full range of motion, without swelling, 
tenderness or pain.

3.  More than moderate impairment of the right ankle or knee 
has not been documented.


CONCLUSION OF LAW

A rating in excess of 20 percent for residuals of a 
trimalleolar fracture of the right ankle is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5262 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
expanded the duty of the Department of Veterans Affairs (VA) 
to notify and assist a veteran in developing the information 
and evidence to substantiate a claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(Nov. 9, 2000) (VCAA).  The Board finds that VA has met its 
duty to notify and assist in this veteran's case.  The 
veteran has not indicated he is in receipt of any private 
medical treatment for his service-connected right ankle 
disability.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with an examination to determine the severity of his right 
ankle disability.  

The record discloses that the December 1998 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The statement of the case and the 
supplemental statements of the case provided the veteran an 
explanation of the evidence and laws considered, the 
applicable criteria for evaluating a right ankle disability, 
including the manifestations necessary for a higher 
evaluation, and an explanation why his claim was denied.  
Notification letters were sent to the veteran's latest 
address of record, and correspondence copies were mailed to 
the veteran's accredited representative, the Disabled 
American Veterans.  These notifications were not returned by 
the United States Postal Service as undeliverable, 
see Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (citing 
Ashley v. Derwinski, 2 Vet. App. 62, 64-65 (1992) (discussing 
that the presumption of regularity of the administrative 
process applies to notices mailed by the VA)), and thus the 
Board concludes that the veteran, and his representative, 
have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible, and that 
no prejudice will result to the veteran by the Board's 
consideration of these matters.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

The RO, by rating action dated in May 1969, granted service 
connection for residuals of a trimalleolar fracture of the 
right ankle, and assigned a 20 percent evaluation.  Following 
a VA examination in November 1973, the RO reduced the rating 
for the veteran's right ankle disability to noncompensable.  
Based, in part, on the findings of a VA examination in July 
1994, the RO, in a rating decision dated in August 1994, 
assigned a 10 percent evaluation for the residuals of the 
fracture of the right ankle.  In a decision dated in February 
1998, the Board assigned a 20 percent evaluation for the 
right ankle disability.  This was effectuated by the RO in a 
rating action dated later that month.  The 20 percent rating 
was effective June 1995.

VA outpatient treatment records dated from 1996 to 1999 have 
been associated with the claims folder.  These primarily 
reflect treatment for unrelated complaints.  In April 1996, 
it was requested that the veteran be fitted for a walking 
brace due to service-connected residuals of a right ankle 
fracture.  On VA X-ray examination of the right ankle in 
September 1996, the impression was arthritis.  It was 
reported in November 1996 that the veteran's right leg was 
somewhat better with a short leg brace on and use of 
Naproxen.  It was noted in October 1997 that the veteran had 
chronic pain in the right lower extremity (post-
traumatic/broken leg) and that he was on medication.  

The veteran was afforded a VA examination of the joints in 
July 2000.  He related that since the fracture, he has had a 
chronic pain problem with the ankle.  He reported that no 
surgery had been performed.  It was noted that he had good 
motion and strength.  He wore an ankle-foot arthrosis and, at 
times, used a cane to get around.  The examiner noted that 
the veteran was functioning as a self-employed handyman type 
person.  He could do normal daily activity.  Changes in 
weather and heavy or repetitive use bothered and aggravated 
the ankle.  It was indicated that the ankle was a chronic 
problem rather than any specific flare-ups.  

On examination, the veteran ambulated with a brace and a 
cane.  The brace was removed.  An examination revealed no 
pain, tenderness, swelling or deformity.  The veteran could 
dorsiflex to 20 degrees and had plantar flexion to 45 
degrees, without pain.  He had excellent strength in the 
ankle.  He had about a 1-inch atrophy of the right calf as 
compared to the left.  No other swelling or deformity in the 
foot, ankle or leg could be identified.  An X-ray study of 
the right ankle revealed findings compatible with remote 
trauma of the medial malleolus on the "left."  No acute 
bony abnormalities were noted.  The diagnosis was residuals 
of a fracture of the right ankle.

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 30 percent evaluation may be assigned for malunion of the 
tibia or fibula with marked knee or ankle disability.  When 
there is moderate knee or ankle disability, a 20 percent 
evaluation may be assigned.  Diagnostic Code 5262.

A 20 percent evaluation may be assigned for marked limitation 
of motion of the ankle.  Diagnostic Code 5271.

The Board acknowledges that extensive VA outpatient treatment 
records have been associated with the claims folder.  
However, there are few, if any, references to complaints or 
treatment for the residuals of the fracture of the veteran's 
right ankle.  In this regard, the Board observes that his 
right leg was somewhat better with a brace.  In addition, he 
described pain in the right lower extremity in October 1997.  
The veteran was recently examined by the VA.  At the time of 
that examination in July 2000, it was noted that he walked 
with a brace.  The only positive finding was that he had 
slight atrophy in the right calf.  Despite the veteran's 
complaints, physical examination revealed there was no pain, 
tenderness, swelling or deformity.  It is also significant to 
point out that there was full and painless range of motion of 
the right ankle.  The findings fail to establish that the 
residuals of the fracture of the right ankle are more than 
moderate.  The clinical findings are of greater probative 
value than the veteran's statements regarding the severity of 
his disability.  The Board concludes, therefore, that the 
weight of the evidence is against the claim for a higher 
rating for residuals of a fracture of the right ankle.  

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon, 10 Vet. App. 194; and DeLuca v. Brown, 8, Vet. App. 
202 (1995).  However, the recent VA examination failed to 
demonstrate the presence of pain or weakness in the right 
ankle.  Therefore, a higher rating is not warranted under 
these provisions.

In addition, the veteran's representative referred to several 
opinions of the General Counsel (GC) of the VA.  In 
VAOPGCPREC 23-97 (July 1, 1997), the GC held that separate 
ratings might be assigned for arthritis and instability of 
the knee under Diagnostic Codes 5003 and 5257.  While this 
opinion specifically applied to the knee, the Board 
emphasizes that degenerative joint disease of the ankle has 
not been shown in this case.  The X-ray study of the right 
ankle on the July 2000 VA examination did not demonstrate the 
presence of arthritis.  

With respect to the assertion of the veteran's representative 
that VAOPGCPREC 36-97 (December 12, 1997) is applicable, the 
Board notes that it concerned intervertebral disc syndrome.  
It does not pertain to the evaluation of ankle disabilities.  
Accordingly, the Board concludes that a higher rating is not 
warranted based on these opinions of the GC.  


ORDER

An increased rating for residuals of a trimalleolar fracture 
of the right ankle is denied.



		
	U. R. POWELL 
	Member, Board of Veterans' Appeals



 

